Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2019

                                      No. 04-19-00388-CV

                                     Steven C. GRINNELL,
                                            Appellant

                                                v.

                               GARNET REAL ESTATE, LLC,
                                       Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-13502
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
         Appellant seeks to appeal from a final order signed on April 17, 2019, granting appellee’s
verified post-judgment application for turnover relief and appointment of receiver. Notice of
appeal was due on May 17, 2019. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be filed
within thirty days after the judgment is signed). A motion for extension of time to file the notice
of appeal was therefore due on June 3, 2019. See TEX. R. APP. P. 26.3 (providing a fifteen-day
grace period after the deadline for filing notice of appeal). Appellant filed his notice of appeal
on June 10, 2019, after the deadlines for filing the notice of appeal and motion for extension of
time to file the notice of appeal had expired. However, the clerk’s record contains a “Verified
Motion to Extend Post-Judgment Deadlines” filed in the trial court by appellant on June 6, 2019,
pursuant to Texas Rule of Civil Procedure 306a(4) and (5). See TEX. R. CIV. P. 306a(4), (5).
The motion, accompanied by affidavits from appellant and his former legal counsel, states that
appellant was unrepresented by an attorney in the proceeding, that the trial court clerk failed to
provide notice of the judgment to appellant as required by Rule 306a(3), and that the earliest date
that appellant obtained actual knowledge of the judgment was May 8, 2019. See TEX. R. CIV. P.
306a(3) (trial court clerk is required to immediately give notice to the party or his attorney by
first-class mail that the final judgment was signed).

        Generally, once the period for granting a motion for extension of time under Rule 26.3
has passed, a party can no longer invoke the appellate court’s jurisdiction. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). However, Rule 4.2 of the Rules of Appellate Procedure
creates an exception in situations where a party affected by a judgment or appealable order does
not receive notice from the trial court clerk within twenty days after the judgment is signed as
required by Rule of Civil Procedure 306a(3), and does not acquire actual knowledge of the
judgment within twenty days of its signing. See TEX. R. APP. P. 4.2. Under those circumstances,
Rule 4.2(a) provides that the time period for filing a notice of appeal does not begin to run until
the date the party receives notice or acquires actual knowledge of the signing of the judgment,
whichever is earlier. TEX. R. APP. P. 4.2(a). Subsection (b) of Rule 4.2 provides that the
procedure for obtaining additional time is for the party to prove in the trial court, on sworn
motion and notice, that the date on which the party or his attorney first received notice or
acquired actual knowledge of the signed judgment was more than twenty days after the judgment
was signed. TEX. R. APP. P. 4.2(b) (incorporating TEX. R. CIV. P. 306a(5)). Finally, subsection
(c) of Rule 4.2 states that, “[a]fter hearing the motion, the trial court must sign a written order
that finds the date when the party or the party’s attorney first either received notice or acquired
actual knowledge that the judgment or order was signed.” TEX. R. APP. P. 4.2(c).

        Accordingly, it is ORDERED that this appeal is ABATED to the trial court for a period
of thirty (30) days to permit the trial court to hold a hearing on appellant’s “Verified Motion to
Extend Post-Judgment Deadlines” and to enter written findings determining the date on which
appellant and/or his attorney first either received notice of the signed judgment or acquired actual
knowledge of the signing of the judgment, in accordance with Rule 4.2. See TEX. R. APP. P.
4.2(b), (c); TEX. R. CIV. P. 306a(4), (5).

        It is further ORDERED that the trial court clerk prepare and file a supplemental clerk’s
record containing the trial court’s written findings and order, and that the court reporter prepare
and file a reporter’s record of any hearing, in this court within thirty (30) days from the date of
this order. All other appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court